DETAILED ACTION
This action is in response to the original filing dated 13 March 2020.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damodaran et al. (US 2008/0312987 A1).

As for independent claim 1, Damodaran discloses a method comprising:
receiving, by a computer system, an indication of a selected facility item, wherein the selected facility item represents a particular supply chain item that is processed at a particular facility of a plurality of facilities in an organization [(e.g. see Damodaran paragraph 0017) ”an embodied supply chain visualization and management system uses icon 111 to represent a manufacturing site for producing T-shirts. Accordingly, the first zoom level 100 (FIG. 1) and the second zoom level 200 (FIG. 2) illustrate the supply chain for distributing the T-shirts”].
rendering, by the computer system for display on a screen of the computing system, a first view of a user interface pertaining to the selected facility item, wherein the first view of the user interface includes an item from map that shows a flow of the particular supply chain item represented by the selected facility item between at least two facilities of the plurality of facilities, the at least two facilities including the particular facility represented by the selected facility item [(e.g. see Damodaran paragraphs 0009, 0013, 0014, 0021 and Figs. 1 and 2) ”A first supply chain image is superimposed on a computer-related zoomable map image. The first supply chain image represents a supply chain at a first zoom level. The first zoom level represents a first geographical region. The first zoom level includes a connector icon positioned between a first supply entity icon and a second supply entity icon. The connector icon represents a route for product flow between first and second supply entities … Still referring to FIG. 1, first zoom level 100 includes graphical representations of a plurality of supply entities in a supply chain. As shown, manufacturing sites in the supply chain are represented by a plurality of supply entity icons, for example icon 115, icon 113, icon 111, and icon 101. Although these supply entity icons illustrated in FIG. 1 are described as representing manufacturing sites, these icons or similar icons could represent other entities in a supply chain, for example, retail outlets, ports, assembly areas, service centers and warehouses … As shown in FIG. 1, icon 113 and icon 115 are associated with connector icon 107. Connector icon 107 represents product flow between the manufacturing site represented by icon 115 and the manufacturing site represented by icon 113. Similarly, icon 115 and icon 101 are associated with connector icon 105, which represents product flow between the manufacturing site represented by icon 115 and the manufacturing site represented by icon 101 … Referring to FIG. 2, second zoom level 200 includes other information that is additional to information provided in first zoom level 100 (FIG. 1). For example, second zoom level 200 includes icon 207, which has a circular shape and icon 211, which has a triangular shape. In an embodiment, a circular icon represents a retail outlet and a triangular icon represents a warehouse. As shown, icon 207 and icon 211 are joined by a connector icon 227, which represents a supply path between the retail outlet associated with icon 207 and the warehouse associated with icon 211”].
receiving, by the computing system, a selection of a first user interface element within the first view of the user interface [(e.g. see Damodaran paragraph 0027) ”The disclosure herein of selection box 117 (FIG. 1) and selection box 231 (FIG. 2) is meant to be illustrative and not restrictive. In some embodiments, zoom levels on a display can be achieved using "zoom bars" that may be associated with third-party, zoomable map images. Alternatively, some embodiments are enabled to provide a selection box with a circular shape rather than a rectangular shape. These "selection circles" may be defined, for example, by a user clicking a mouse button at the selection circle center and dragging to the radius of the selection circle. In alternative embodiments, first zoom level 100, second zoom level 200, and third zoom level 300 are chosen not by selection boxes, but by clicking icons associated with pre-defined geographical areas such as counties, states, sales regions, or the like”].
in response to receiving the selection of the first user interface element within the first view of the user interface, transitioning from the first view of the user interface that includes the item flow map to a second view of the user interface that shows additional information pertaining to the selected facility item or the particular facility represented by the selected facility item that is not shown in the first view [(e.g. see Damodaran paragraph 0028 and Fig. 3) ”FIG. 3 illustrates a third zoom level 300 of the supply chain illustrated in FIG. 1 and FIG. 2. Specifically, third zoom level 300 shows in greater detail the geographical region bounded by selection box 231 (FIG. 2). Similar to FIG. 2, FIG. 3 illustrates icon 215, which in an embodiment represents a retail outlet, due to its round shape. Also, as discussed above regarding FIG. 2, icon 215 may indicate that the inventory level of the associated retail outlet is relatively low, due to the small shaded portion of icon 215, as compared to its large un-shaded portion. As shown, zoom level 300 provides information not provided in zoom level 200 (FIG. 2). For example, zoom level 300 shows icon 301, icon 309, icon 307, icon 305, and icon 303. In an embodiment, icon 301, icon 309, icon 307, icon 305, and icon 303 represent suppliers or customers of the retail outlet depicted by icon 215. Accordingly, a user viewing third zoom level 300 is provided details regarding customers or suppliers of the retail outlet associated with icon 215. In an embodiment, icons 301, 309, 307, 305, and 303 represent customers of the retail outlet 215. Based on past sales, predictive algorithms may be used to estimate the inventory of retail outlet 215's customers. Accordingly, the supply chain visualization and management system that generates zoom level 300 may use these estimated inventories to adjust the shaded and un-shaded portions of icons 301, 309, 307, 305, and 303 to provide a user an indication of customer inventories. In this way, zoom level 300 may provide the user an indication, of predicted future needs of the retail outlet associated with icon 215”].

As for dependent claim 2, Damodaran discloses the method as described in claim 1 and Damodaran further discloses:
wherein receiving the indication of the selected facility item comprises receiving (i) an item identifier that uniquely represents the particular supply chain item and (ii) a facility identifier that uniquely represents the particular facility [(e.g. see Damodaran paragraphs 0017, 0021) ”supply parameter icon 217 is divided into subpart 219, subpart 221, and subpart 223. In an embodiment, subpart 219 is associated with extra-large T-shirts, subpart 221 is associated with large T-shirts, and subpart 223 is associated with medium T-shirts. To provide a graphical indication of the ratio of extra-large T-shirts to medium T-shirts, subpart 219 is sized appropriately relative to subpart 223. Likewise, subpart 221, which is associated with large T-shirts, is sized relative to subparts 223 and 219 to provide a graphical indication regarding the ratio of large T-shirts to extra-large and medium T-shirts … second zoom level 200 includes other information that is additional to information provided in first zoom level 100 (FIG. 1). For example, second zoom level 200 includes icon 207, which has a circular shape and icon 211, which has a triangular shape. In an embodiment, a circular icon represents a retail outlet and a triangular icon represents a warehouse. As shown, icon 207 and icon 211 are joined by a connector icon 227, which represents a supply path between the retail outlet associated with icon 207 and the warehouse associated with icon 211”].

As for dependent claim 3, Damodaran discloses the method as described in claim 1 and Damodaran further discloses:
wherein the first user interface element is a button that is available for selection by a user when in the first view of the user interface and when in the second view of the user interface [(e.g. see Damodaran paragraph 0027) ”The disclosure herein of selection box 117 (FIG. 1) and selection box 231 (FIG. 2) is meant to be illustrative and not restrictive. In some embodiments, zoom levels on a display can be achieved using "zoom bars" that may be associated with third-party, zoomable map images. Alternatively, some embodiments are enabled to provide a selection box with a circular shape rather than a rectangular shape. These "selection circles" may be defined, for example, by a user clicking a mouse button at the selection circle center and dragging to the radius of the selection circle. In alternative embodiments, first zoom level 100, second zoom level 200, and third zoom level 300 are chosen not by selection boxes, but by clicking icons associated with pre-defined geographical areas such as counties, states, sales regions, or the like”].

As for dependent claim 4, Damodaran discloses the method as described in claim 1 and Damodaran further discloses:
wherein transitioning from the first view of the user interface to the second view of the user interface comprises replacing a display of the item flow map with at least one other user interface element so that the item flow map is no longer displayed in the user interface, the at least one other user interface element showing the additional information pertaining to the selected facility item or the particular facility represented by the selected facility item [(e.g. see Damodaran paragraph 0028 and Figs. 2 and 3) ”FIG. 3 illustrates a third zoom level 300 of the supply chain illustrated in FIG. 1 and FIG. 2. Specifically, third zoom level 300 shows in greater detail the geographical region bounded by selection box 231 (FIG. 2). Similar to FIG. 2, FIG. 3 illustrates icon 215, which in an embodiment represents a retail outlet, due to its round shape. Also, as discussed above regarding FIG. 2, icon 215 may indicate that the inventory level of the associated retail outlet is relatively low, due to the small shaded portion of icon 215, as compared to its large un-shaded portion. As shown, zoom level 300 provides information not provided in zoom level 200 (FIG. 2). For example, zoom level 300 shows icon 301, icon 309, icon 307, icon 305, and icon 303. In an embodiment, icon 301, icon 309, icon 307, icon 305, and icon 303 represent suppliers or customers of the retail outlet depicted by icon 215”].

As for dependent claim 5, Damodaran discloses the method as described in claim 1 and Damodaran further discloses:
wherein transitioning from the first view of the user interface to the second view of the user interface comprises transitioning to a view that shows additional information pertaining to the selected facility item that is not shown in the first view, wherein the additional information comprises values of one or more metrics related to the particular facility’s processing of the particular supply chain item [(e.g. see Damodaran paragraph 0028 and Figs. 2 and 3) ”FIG. 3 illustrates a third zoom level 300 of the supply chain illustrated in FIG. 1 and FIG. 2. Specifically, third zoom level 300 shows in greater detail the geographical region bounded by selection box 231 (FIG. 2). Similar to FIG. 2, FIG. 3 illustrates icon 215, which in an embodiment represents a retail outlet, due to its round shape. Also, as discussed above regarding FIG. 2, icon 215 may indicate that the inventory level of the associated retail outlet is relatively low, due to the small shaded portion of icon 215, as compared to its large un-shaded portion. As shown, zoom level 300 provides information not provided in zoom level 200 (FIG. 2). For example, zoom level 300 shows icon 301, icon 309, icon 307, icon 305, and icon 303. In an embodiment, icon 301, icon 309, icon 307, icon 305, and icon 303 represent suppliers or customers of the retail outlet depicted by icon 215. Accordingly, a user viewing third zoom level 300 is provided details regarding customers or suppliers of the retail outlet associated with icon 215. In an embodiment, icons 301, 309, 307, 305, and 303 represent customers of the retail outlet 215. Based on past sales, predictive algorithms may be used to estimate the inventory of retail outlet 215's customers. Accordingly, the supply chain visualization and management system that generates zoom level 300 may use these estimated inventories to adjust the shaded and un-shaded portions of icons 301, 309, 307, 305, and 303 to provide a user an indication of customer inventories. In this way, zoom level 300 may provide the user an indication, of predicted future needs of the retail outlet associated with icon 215”].

As for dependent claim 6, Damodaran discloses the method as described in claim 5 and Damodaran further discloses:
wherein the one or more metrics related to the particular facility’s processing of the particular supply chain item are selected from a group comprising a monetary value of inventory of the particular supply chain item at the particular facility, a quantity of the particular supply chain item at the particular facility, a target level of inventory of the particular supply chain item at the particular facility, a level of backorders of the particular supply chain item at the particular facility, a percentage of on-time and in-full (OTIF) deliveries of the particular supply chain item made from the particular facility [(e.g. see Damodaran paragraphs 0009, 0017) ”a first graphical supply indicator corresponding to a first supply quantity of the first supply entity … supply parameter icon 217 is divided into subpart 219, subpart 221, and subpart 223. In an embodiment, subpart 219 is associated with extra-large T-shirts, subpart 221 is associated with large T-shirts, and subpart 223 is associated with medium T-shirts. To provide a graphical indication of the ratio of extra-large T-shirts to medium T-shirts, subpart 219 is sized appropriately relative to subpart 223 … supply parameter icon 227 are displayed in varying sizes and colors to provide a plurality of cues or indicators regarding individual components of the inventory. For example, referring to supply parameter icon 217, in some embodiments subpart 219 is illuminated in red if the level of inventory of extra-large T-shirts falls below a predetermined or threshold value”].

As for dependent claim 9, Damodaran discloses the method as described in claim 1 and Damodaran further discloses:
further comprising receiving, within the second view of the user interface, a selection of the first user interface element or a second user interface element, and in response, transitioning from the second view of the user interface to the first view of the user interface that includes the item from map [(e.g. see Damodaran paragraphs 0039) ”the example embodiments described in conjunction with the discussions of FIGS. 1-3 describe "zooming in" to view greater details of a supply chain. However, in conjunction with allowing a user to "zoom in" to display greater, more localized details of a supply chain, embodiments are also operative to "zoom out" to provide the user information that is applicable to larger geographical areas. For example, zooming out of a displayed supply chain may be initiated using a "zoom bar" or a "zoom meter," which is commonly a feature of third-party map providers”].

As for dependent claim 11, Damodaran discloses the method as described in claim 1 and Damodaran further discloses:
wherein rendering the first view of the user interface comprises collecting data for the item flow map, including: identifying the particular facility represented by the selected facility item; identifying a second facility upstream of the particular facility that supplies the particular supply chain item to the particular facility; identifying one or more third facilities other than the particular facility that are located downstream of the second facility such that the second facility supplies the one or more third facilities with the particular supply chain item; and rendering visual markers on the item flow map corresponding to the particular facility, the second facility, and the one or more third facilities [(e.g. see Damodaran paragraphs 0009, 0016) ”A first supply chain image is superimposed on a computer-related zoomable map image. The first supply chain image represents a supply chain at a first zoom level. The first zoom level represents a first geographical region. The first zoom level includes a connector icon positioned between a first supply entity icon and a second supply entity icon. The connector icon represents a route for product flow between first and second supply entities. The system includes an input device for selecting a second zoom level of the computer-related zoomable map image. The second supply image is superimposed on the second zoom level. The second zoom level represents a second geographical region within the first geographical region. The second supply chain image includes a first supply parameter icon relating to the first supply entity and a second supply parameter icon relating to the second supply entity. The second supply chain image further includes a first graphical supply indicator corresponding to a first supply quantity of the first supply entity and a second graphical supply indicator corresponding to a second supply quantity of the second supply entity … FIG. 2 depicts a second zoom level 200 corresponding to the second geographical region bounded by the selection box 117 (FIG. 1), for example. User inputs other than mouse operations can be used for selecting the second geographic region for displaying at the second zoom level. Further, the second zoom level may represent a smaller geographical area than the first geographical area. As shown, second zoom level 200 includes aspects of the supply chain not shown in first zoom level 100 (FIG. 1). For example, a supply parameter icon 217 is associated with the manufacturing site represented by icon 111. Similarly, a supply parameter icon 225 is associated with icon 101, and supply parameter icon 227 is associated with icon 113. As shown, each of the supply parameter icons are divided into three subparts, with each subpart providing a graphical representation regarding one or more aspects of the inventory of the underlying manufacturing site”].

As for dependent claim 18, Damodaran discloses the method as described in claim 1 and Damodaran further discloses:
wherein the item flow map includes a background map of a geographic region and a plurality of visual markers overlaid on the background map, the plurality of visual markers including a first visual marker for the particular facility represented by the selected facility item, one or more second visual markers for one or more other facilities in the organization that also process the particular supply chain item represented by the selected facility item, and one or more third visual markers depicting the flow between the at least two facilities [(e.g. see Damodaran paragraphs 0012, 0013 and Figs. 1-3) ”Referring to FIG. 1, aspects of an embodiment are shown in which a first zoom level 100 depicts a first geographical region. As shown, the first geographical region includes 48 states in the United States of America. However, in embodiments the first zoom level 100 could be geographically more or less inclusive, such as by including the entire Earth, a single hemisphere, a particular continent, a state, a county, a city or just a single campus, for example … irst zoom level 100 includes graphical representations of a plurality of supply entities in a supply chain. As shown, manufacturing sites in the supply chain are represented by a plurality of supply entity icons, for example icon 115, icon 113, icon 111, and icon 101. Although these supply entity icons illustrated in FIG. 1 are described as representing manufacturing sites, these icons or similar icons could represent other entities in a supply chain, for example, retail outlets, ports, assembly areas, service centers and warehouses”].

As for independent claim 19, Damodaran discloses a system.  Claim 19 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 20, Damodaran discloses non-transitory computer-readable media.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran et al. (US 2008/0312987 A1), as applied to claim 1 above, in view of Jones et al. (US 2016/0048938 A1).

As for dependent claim 7, Damodaran teaches the method as described in claim 1, but does not specifically teach wherein transitioning from the first view of the user interface to the second view of the user interface comprises bringing up a plot showing values of one or more metrics related to the particular facility’s processing of the particular supply chain item over an interval of time.  However, in the same field of invention, Jones teaches:
wherein transitioning from the first view of the user interface to the second view of the user interface comprises bringing up a plot showing values of one or more metrics related to the particular facility’s processing of the particular supply chain item over an interval of time [(e.g. see Jones paragraphs 0149, 0150 and Fig. 13) ”A “situation room” icon 1220, if selected, directs the user to the display 1300 of FIG. 13 … FIG. 13 depicts a further exemplary detailed view 1300 displayed on a client communication device 312 showing situation room information associated with a selected event. The view 1300 includes at least the following information: event description 1304 (e.g., “Weather: Severe Weather with severity: Moderate) and other event information 1306 (i.e., event date (e.g., “Aug. 20, 2013”) and event time (e.g., “6:16 pm PDT”)), selected site affected 1308 (e.g., “Flextronics International™”) and associated site information 1312 (e.g., selected site geographic location (e.g., “Doumen, Zhuhai, China”)), parts affected 1316, select impact field 1320 (e.g., “None”, “Low”, “Medium”, and “High”), total parts selected 1324 (e.g., “1”), and listing of parts, each part listing including part number 1328, part description 1332, impact 1336 (e.g., “Not Specified”, “None”, “Low”, “Medium”, and “High”), from enterprise site 1340, and to enterprise supplier site 1344”].
Therefore, considering the teachings of Damodaran and Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein transitioning from the first view of the user interface to the second view of the user interface comprises bringing up a plot showing values of one or more metrics related to the particular facility’s processing of the particular supply chain item over an interval of time, as taught by Jones, to the teachings of Damodaran because it provides users with the supply and logistics chain information necessary to mitigate the impact of events quickly, efficiently, and effectively (e.g. see Jones paragraph 0005).

As for dependent claim 8, Damodaran and Jones teach the method as described in claim 7, but Damodaran does not specifically teach wherein the interval of time is adjustable based on user input.  However, Jones teaches:
wherein the interval of time is adjustable based on user input [(e.g. see Jones paragraph 0099) “Supply and/or logistics chain performance information” typically includes any information relative to supply and/or logistics chain configuration and/or performance, including, without limitation, one or more of manufactured item output projections over a specified time period”].
The motivation to combine is the same as that used for claim 7.

As for dependent claim 10, Damodaran teaches the method as described in claim 1, but Damodaran does not specifically teach the following limitation.  However, Jones teaches:
further comprising, receiving, within the first view of the user interface or within the second view of the user interface, a selection of a second user interface element, and in response, transitioning from (i) the first view of the user interface pertaining to the selected facility item or (ii) the second view of the user interface pertaining to the selected facility item or the particular facility represented by the selected facility item, to a third view of the user interface pertaining to a second facility's processing of the particular supply chain item represented by the selected facility item, wherein the second facility is an upstream facility that supplies the particular supply chain item to the particular facility or a downstream facility is supplied the particular supply chain item from the particular facility [(e.g. see Jones paragraph 0156, 0158) ”With reference to FIGS. 16A-B, further impact chain views are depicted. The view 1600a of FIG. 16A includes a number of products at risk or impacted by the identified event 1604 (e.g., 15), a number of sites at risk 1608 (e.g., 5 tier 2 sites and 60 parts associated therewith and 1 tier 1 site and 15 parts associated therewith), a number of shipments at risk 1612 (e.g., 10 shipments carrying 300 items worth $600,000 USD and on 5 routes going to 2 destinations), and downstream supply chain information 1616 (e.g., 3 tier 1 sites and 25 parts and 4 sites associated with the user and 8 products associated therewith). The view 1600b of FIG. 16B is displayed in response to the user selecting the “See all products at risk” icon 1620 in view 1600a. The view 1600b, in information strip 1624 indicates where the user has been (e.g., impact chain, sites, and finally products). The view 1600b provides further information 1628 on the number of sites (e.g., 5 suppliers of 60 parts and one distribution center supplying 15 parts and two products) and shipments at risk and downstream sites impacted indirectly by the event due to part or component supply disruptions (e.g., 2 assembly sites supplying 8 parts and 5 products and 4 distribution centers supplying 6 products) … The graph data structures can divide the items in the supply chain so as to generate a set of graph data structures for a specific part, component, or product, such that the enterprise responsible for that part, component or product can view selectively the segments of the upstream and downstream segments of the supply and/or logistics chain responsible for manufacturing or using that selected part, component, or product”].
The motivation to combine is the same as that used for claim 7.

As for dependent claim 12, Damodaran teaches the method as described in claim 1, but Damodaran does not specifically teach the following limitation.  However, Jones teaches:
wherein the particular facility represented by the selected facility item initially has focus in the first view of the user interface; and the method further comprises: receiving, while the particular facility has focus, a selection of a second user interface element within a view of the user interface that pertains to the selected facility item; in response to receiving the selection of the second user interface element, shifting focus from the particular facility to a second facility based on the second facility being upstream or downstream of the particular facility with respect to the particular supply chain item; receiving a selection of the first user interface element or a third user interface element while the second facility has focus within the view of the user interface that pertains to the selected facility item; and in response to receiving the selection of the first user interface element or the third user interface element while the second facility has focus within the view of the user interface that pertains to the selected facility item, transitioning from the view of the user interface that pertains to the selected facility item to a view of the user interface that pertains to the second facility [(e.g. see Jones paragraph 0156, 0158) ”With reference to FIGS. 16A-B, further impact chain views are depicted. The view 1600a of FIG. 16A includes a number of products at risk or impacted by the identified event 1604 (e.g., 15), a number of sites at risk 1608 (e.g., 5 tier 2 sites and 60 parts associated therewith and 1 tier 1 site and 15 parts associated therewith), a number of shipments at risk 1612 (e.g., 10 shipments carrying 300 items worth $600,000 USD and on 5 routes going to 2 destinations), and downstream supply chain information 1616 (e.g., 3 tier 1 sites and 25 parts and 4 sites associated with the user and 8 products associated therewith). The view 1600b of FIG. 16B is displayed in response to the user selecting the “See all products at risk” icon 1620 in view 1600a. The view 1600b, in information strip 1624 indicates where the user has been (e.g., impact chain, sites, and finally products). The view 1600b provides further information 1628 on the number of sites (e.g., 5 suppliers of 60 parts and one distribution center supplying 15 parts and two products) and shipments at risk and downstream sites impacted indirectly by the event due to part or component supply disruptions (e.g., 2 assembly sites supplying 8 parts and 5 products and 4 distribution centers supplying 6 products) … The graph data structures can divide the items in the supply chain so as to generate a set of graph data structures for a specific part, component, or product, such that the enterprise responsible for that part, component or product can view selectively the segments of the upstream and downstream segments of the supply and/or logistics chain responsible for manufacturing or using that selected part, component, or product”].
The motivation to combine is the same as that used for claim 7.

As for dependent claim 13, Damodaran and Jones teach the method as described in claim 12, but Damodaran does not specifically teach wherein the view of the user interface that pertains to the second facility is a view that pertains to the second facility’s processing of the particular supply chain item.  However, Jones teaches:
wherein the view of the user interface that pertains to the second facility is a view that pertains to the second facility’s processing of the particular supply chain item [(e.g. see Jones paragraph 0156) ”The view 1600b of FIG. 16B is displayed in response to the user selecting the “See all products at risk” icon 1620 in view 1600a. The view 1600b, in information strip 1624 indicates where the user has been (e.g., impact chain, sites, and finally products). The view 1600b provides further information 1628 on the number of sites (e.g., 5 suppliers of 60 parts and one distribution center supplying 15 parts and two products) and shipments at risk and downstream sites impacted indirectly by the event due to part or component supply disruptions (e.g., 2 assembly sites supplying 8 parts and 5 products and 4 distribution centers supplying 6 products)”].
The motivation to combine is the same as that used for claim 7.

As for dependent claim 14, Damodaran and Jones teach the method as described in claim 12 and Damodaran further teaches:
wherein the view of the user interface that pertains to the selected facility item is the first view of the user interface or the second view of the user interface [(e.g. see Damodaran paragraphs 0017, 0021 and Figs. 2 and 3) ”supply parameter icon 217 is divided into subpart 219, subpart 221, and subpart 223. In an embodiment, subpart 219 is associated with extra-large T-shirts, subpart 221 is associated with large T-shirts, and subpart 223 is associated with medium T-shirts. To provide a graphical indication of the ratio of extra-large T-shirts to medium T-shirts, subpart 219 is sized appropriately relative to subpart 223. Likewise, subpart 221, which is associated with large T-shirts, is sized relative to subparts 223 and 219 to provide a graphical indication regarding the ratio of large T-shirts to extra-large and medium T-shirts … second zoom level 200 includes other information that is additional to information provided in first zoom level 100 (FIG. 1). For example, second zoom level 200 includes icon 207, which has a circular shape and icon 211, which has a triangular shape. In an embodiment, a circular icon represents a retail outlet and a triangular icon represents a warehouse. As shown, icon 207 and icon 211 are joined by a connector icon 227, which represents a supply path between the retail outlet associated with icon 207 and the warehouse associated with icon 211”].

As for dependent claim 15, Damodaran and Jones teach the method as described in claim 12 and Damodaran further teaches:
wherein the second user interface element is a visual marker on the item flow map representing the second facility [(e.g. see Damodaran paragraph 0037) ”With the cursor displayed over supply entity icon 113 (FIG. 1), the user provides a selection input for selecting one or more inventory items associated with the first supply entity. For example, the selection input may be the user depressing a mouse button on input device 407”].

As for dependent claim 16, Damodaran and Jones teach the method as described in claim 12, but Damodaran does not specifically teach wherein the second user interface element is a control that is not specifically associated with any particular facility.  However, Jones teaches:
wherein the second user interface element is a control that is not specifically associated with any particular facility [(e.g. see Jones paragraph 0156) ”The view 1600b of FIG. 16B is displayed in response to the user selecting the “See all products at risk” icon 1620 in view 1600a. The view 1600b, in information strip 1624 indicates where the user has been (e.g., impact chain, sites, and finally products). The view 1600b provides further information 1628 on the number of sites (e.g., 5 suppliers of 60 parts and one distribution center supplying 15 parts and two products) and shipments at risk and downstream sites impacted indirectly by the event due to part or component supply disruptions (e.g., 2 assembly sites supplying 8 parts and 5 products and 4 distribution centers supplying 6 products)”].
The motivation to combine is the same as that used for claim 7.

As for dependent claim 17, Damodaran and Jones teach the method as described in claim 12 and Damodaran further teaches:
wherein the user interface is rendered in a web browser [(e.g. see Damodaran paragraphs 0031, 0055) ”In a networked deployment, computer 401 may operate in the capacity of a server or a client … In accordance with some embodiments of the present disclosure, the methods and systems described herein may be implemented by software programs executable by a computer system. Further, in an exemplary, non-limited embodiment, implementations can include distributed processing, component/object distributed processing, parallel processing, and geographically distributed systems connected with the Internet protocols such as TCP/IP, HTTP, UDP, and the like”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2021/0109972 A1 issued to Boudin et al. on 15 April 2021.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. interactive supply chain visualization).
U.S. PGPub 2016/0217399 A1 issued to Roelofs et al. on 28 July 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. monitoring a supply chain).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174